Reasons for Allowance
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	2.	The amendment filed 2/1/22 has been entered.

3.	An examiner’s amendment to the record appears below.  This was made to incorporate the necessary additional features into the independent claims to distinguish over the prior art of record.  Accordingly, some dependent claims that now would otherwise be redundant, are cancelled.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Patrick Murray on 2/21/22.

					



(Currently amended) A method, comprising:
collecting data during use of two or more pages of an application program to determine an option-selection usage pattern for a given user with respect to a given option-selection list with options listed in a first order, the option-selection usage pattern being determined in association with receipt of a selection by the user of a threshold number of entries of one or more of the options of the given option-selection list;
determining a given point in time corresponding to a time in which the threshold number of entries is selected by the user;
assigning weights to the collected data based on time of selection of individual ones of the one or more options of the given option selection list relative to the given point in time wherein collected data closest to the given point in time is assigned a greater relative value than collected data remote from the given point in time;
generating a recommendation for a modified option-selection list with the options listed in a second order based on the option-selection usage pattern and the relative value assigned to the collected data; and
presenting the recommendation to the given user, the recommendation being presented via a graphical overlay on a given one of the two or more pages of the application program in which the modified option-selection list will be presented, the modified-option selection list being customized for a given set of operations that are capable of being performed for the given page;
wherein collecting data comprises discarding a portion of the collected data most remote from the given point in time upon occurrence of one or more additional selections by the user such that the threshold number of entries remains constant during one or more subsequent uses of the application program;

wherein the determining, assigning, generating and presenting steps are repeated at the one or more new given points in time;
wherein, responsive to the recommendation being rejected by the user, the threshold number of entries is adjusted for the one or more new given points in time; 
wherein the option-selection usage pattern is derived from right-click operations the given user performs for the application program;
further comprising generating a three-dimensional cuboid array data structure for storing the collected data, the three-dimensional cuboid array data structure comprising: 
a first dimension with entries corresponding to respective ones of a plurality of option-selection lists of the two or more pages of the application program including the given option-selection list;
a second dimension with entries corresponding to respective ones of options in each of the plurality of option-selection lists; and
a third dimension with entries corresponding to respective numbers of times that each of the options in each of the plurality of option-selection lists have been selected; and
wherein the steps are executed by a processing device operatively coupled to a memory.
	
(Original) The method of claim 1, further comprising enabling the given user to accept or reject the recommendation.

(Original) The method of claim 2, further comprising presenting the modified option-selection list to the given user the next time the given user uses the application program, when the recommendation is accepted by the given user.

(Previously presented) The method of claim 1, wherein the option-selection usage pattern is further determined over a given time interval.

(Canceled)

(Currently amended) The method of claim [[5]] 1, wherein the option-selection usage pattern is derived from a number N of right-click operations.

(Previously presented) The method of claim 1, further comprising discarding the at least a portion of data collected during use of the application program prior to selection by the user of the threshold number of entries.

(Canceled)

(Previously presented) The method of claim 1, further comprising normalizing weights assigned during the weighting step.

(Previously presented) The method of claim 1, wherein the second order comprises a reordering of the options listed in the first order based at least in part on the frequency of use by the given user as indicated by the option-selection usage pattern.

(Currently amended) An apparatus comprising:
a processing device operatively coupled to a memory and configured to:
collect data during use of two or more pages of an application program to determine an option-selection usage pattern for a given user with respect to a given option-selection list with options listed in a first order, the option-selection usage pattern being determined in association with receipt of a selection by the user of a threshold number of entries of one or more of the options of the given option-selection list;
assign weights to the collected data based on time of selection of individual ones of the one or more options of the given option selection list relative to the given point in time wherein collected data closest to the given point in time is assigned a greater relative value than collected data remote from the given point in time;
generate a recommendation for a modified option-selection list with the options listed in a second order based on the option-selection usage pattern and the relative value assigned to the collected data; and
present the recommendation to the given user, the recommendation being presented via a graphical overlay on a given one of the two or more pages of the application program in which the modified option-selection list will be presented, the modified-option selection list being customized for a given set of operations that are capable of being performed for the given page;
wherein collecting data comprises discarding a portion of the collected data most remote from the given point in time upon occurrence of one or more additional selections by the user such that the threshold number of entries remains constant during one or more subsequent uses of the application program;
wherein determining the given point in time is recalculated in association with the occurrence of the one or more additional selections by the user to define one or more new given points in time;

wherein, responsive to the recommendation being rejected by the user, the threshold number of entries is adjusted for the one or more new given points in time;
wherein the option-selection usage pattern is derived from right-click operations the given user performs for the application program; and
wherein the processing device is further configured to generate a three-dimensional cuboid array data structure for storing the collected data, the three-dimensional cuboid array data structure comprising: 
a first dimension with entries corresponding to respective ones of a plurality of option-selection lists of the two or more pages of the application program including the given option-selection list;
a second dimension with entries corresponding to respective ones of options in each of the plurality of option-selection lists; and
a third dimension with entries corresponding to respective numbers of times that each of the options in each of the plurality of option-selection lists have been selected.

(Original) The apparatus of claim 11, wherein the processing device is further configured to enable the given user to accept or reject the recommendation.

(Original) The apparatus of claim 12, wherein the processing device is further configured to present the modified option-selection list to the given user the next time the given user uses the application program, when the recommendation is accepted by the given user.

(Previously presented) The apparatus of claim 11, wherein the option-selection usage pattern is further determined over a given time interval.

(Canceled)

(Currently amended) The apparatus of claim [[15]] 11, wherein the option-selection usage pattern is derived from a number N of right-click operations.

(Previously presented) The apparatus of claim 11, wherein the processing device is further configured to discard at least a portion of data collected during use of the application program prior to selection by the user of the threshold number of entries.

(Original) The apparatus of claim 11, wherein the second order comprises a reordering of the options listed in the first order based on the frequency of use by the given user as indicated by the option-selection usage pattern.

(Currently amended) An article of manufacture comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes said at least one processing device to perform steps of:
collecting data during use of two or more pages of an application program to determine an option-selection usage pattern for a given user with respect to a given option-selection list with options listed in a first order, the option-selection usage pattern being determined in association with receipt of a selection by the user of a 
determining a given point in time corresponding to a time in which the threshold number of entries is selected by the user;
assigning weights to the collected data based on time of selection of individual ones of the one or more options of the given option selection list relative to the given point in time wherein collected data closest to the given point in time is assigned a greater relative value than collected data remote from the given point in time;
generating a recommendation for a modified option-selection list with the options listed in a second order based on the option-selection usage pattern and the relative value assigned to the collected data; and
presenting the recommendation to the given user, the recommendation being presented via a graphical overlay on a given one of the two or more pages of the application program in which the modified option-selection list will be presented, the modified-option selection list being customized for a given set of operations that are capable of being performed for the given page;
wherein collecting data comprises discarding a portion of the collected data most remote from the given point in time upon occurrence of one or more additional selections by the user such that the threshold number of entries remains constant during one or more subsequent uses of the application program;
wherein determining the given point in time is recalculated in association with the occurrence of the one or more additional selections by the user to define one or more new given points in time;
wherein the determining, assigning, generating and presenting steps are repeated at the one or more new given points in time; 
wherein, responsive to the recommendation being rejected by the user, the threshold number of entries is adjusted for the one or more new given points in time;
wherein the option-selection usage pattern is derived from right-click operations the given user performs for the application program; and
wherein the program code when executed by said at least one processing device further causes said at least one processing device to perform the step of generating a three-dimensional cuboid array data structure for storing the collected data, the three-dimensional cuboid array data structure comprising: 
a first dimension with entries corresponding to respective ones of a plurality of option-selection lists of the two or more pages of the application program including the given option-selection list;
a second dimension with entries corresponding to respective ones of options in each of the plurality of option-selection lists; and
a third dimension with entries corresponding to respective numbers of times that each of the options in each of the plurality of option-selection lists have been selected.

(Original) The article of claim 19, further comprising:
enabling the given user to accept or reject the recommendation; and
presenting the modified option-selection list to the given user the next time the given user uses the application program, when the recommendation is accepted by the given user.

(Canceled)

(Previously presented) The method of claim 1, wherein the greater relative value assigned to the collected data is directly proportional to time elapsed relative to the given point in time.

(Canceled)

(New) The article of claim 19, wherein the option-selection usage pattern is further determined over a given time interval.

(New) The article of claim 19, wherein the option-selection usage pattern is derived from a number N of right-click operations.

(New) The article of claim 19, wherein the second order comprises a reordering of the options listed in the first order based at least in part on the frequency of use by the given user as indicated by the option-selection usage pattern.

4.	The following is an examiner’s statement of reasons for allowance: The amendment filed 2/1/22 and the Examiner’s amendment together place the application into condition for allowance by incorporating into the independent claims the necessary additional features to distinguish over the prior art of record.  The amendment filed 2/1/22 brings in that responsive to the recommendation being rejected by the user, the threshold number of entries is adjusted for the one or more new given points in time.  The Examiner’s amendment brings in that the recommendation is presented via a graphical overlay on a given one of the two or more pages of the application program in which the modified option-selection list will be presented, the modified-option selection list being customized for a given .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/           Primary Examiner, Art Unit 2174